 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   DAVID TODD,                                        Case No. 1:19-cv-01226-DAD-BAM

10                  Plaintiff,                          ORDER REGARDING TELEPHONIC
                                                        APPEARANCE AT HEARING ON
11          v.                                          MOTION TO WITHDRAW AS COUNSEL
                                                        OF RECORD FOR PLAINTIFF DAVID
12   C R BARD INCORPORATED, et al.,                     TODD

13                  Defendants.

14

15

16         In light of the restrictions on entering the Courthouse, and General Orders 610 through
17 6121, IT IS HEREBY ORDERED:

18         1.      Any party who intends to appear at the hearing on the Motion to Withdraw as
19 Counsel of Record for Plaintiff David Todd (Doc. No. 45) currently set for Friday April 10, 2020
20 at 10:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe is ordered to

21 appear telephonically. Parties shall appear telephonically by using the following dial-in number

22 and passcode: dial-in number 1-877-411-9748; access code 3219139; and

23         2.      The Clerk of Court is directed to serve a copy of this Order on Plaintiff David
24 Todd at his last known address, 2400 Goldenrod Street, Apartment 131, Bakersfield, CA 93308.

25
     IT IS SO ORDERED.
26
27      Dated:    April 3, 2020                             /s/ Barbara    A. McAuliffe              _
28                                                      UNITED STATES MAGISTRATE JUDGE


                                                    1
